Citation Nr: 1142674	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-16 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for a disability manifested by chest pains.

3. Entitlement to service connection for a prostate condition.

4. Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1995.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying entitlement to the benefits sought. The jurisdiction over the case was thereafter transferred to the RO in Chicago, Illinois.

On review of the record, as to the claim for service connection for disability manifested by chest pains, there is an earlier March 1996 RO rating decision which purported to deny that same benefit. Considering the March 1996 decision as an original denial of service connection for chest pains, the Veteran's more recent filing would be a petition to reopen the previously denied claim. However,           the Board notes that the March 1996 decision merely cited chest pains amongst a group of several conditions for which service connection was being denied, and        the decisional "reasons and bases" completely overlooked discussion of chest pains as a relevant condition. The Board cannot view the March 1996 RO rating decision, though unappealed, as being final and binding in regard to claimed chest pains -- particularly as the Veteran did not receive any explanation as to why his claim then was denied. Therefore, the current claim for service connection for chest pains is categorized as a de novo (on the merits) claim for service connection.

The issue of entitlement to a temporary total evaluation for degenerative joint disease, left knee, due to surgical convalescence, has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and     it is referred to the RO for appropriate action.  
 
The issue of service connection for a prostate condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via         the Appeals Management Center (AMC), in Washington, DC. VA will notify          the Veteran if further action is required on his part. 
FINDINGS OF FACT

1. Through a March 1996 rating decision, the RO denied the Veteran's original claim for service connection for hypertension. 

2. Since then, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for hypertension. 

3. The Veteran does not presently experience any disability manifested by chest pains.

4. The Veteran does not currently have, nor has he ever manifested a hernia. 


CONCLUSIONS OF LAW

1. The March 1996 RO rating decision which denied a petition to reopen service connection for hypertension became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has not been received to reopen the previously denied claim of service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3. The criteria to establish service connection for a disability manifested by chest pains are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4. The criteria to establish service connection for a hernia are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R.          §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated in January 2006 and January 2010, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, while the January 2006 notice correspondence erroneously listed the claim involving hypertension as a de novo claim for service connection rather than a petition to reopen, the January 2010 VCAA letter corrected this misstatement.          The January 2010 notice letter then proceeded to provide a claim-specific definition of "new and material" evidence in order to reopen the Veteran's claim.  

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the January 2006 VCAA notice correspondence was sent prior to issuance of            the October 2006 rating decision on appeal. However, the January 2010 notice letter was issued subsequent to the rating decision on appeal, and thus did not meet the standard for timely notice. This notwithstanding, regardless of any timing of notice error, the Veteran has had an opportunity to respond to the subsequent issued VCAA notice letter in advance of the April 2011 Supplemental Statement of the Case (SSOC) continuing the denial of his claims. There also is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), service personnel records, and VA and private outpatient treatment records. In regard to the petition to reopen, there is no legal duty to provide the Veteran with a VA Compensation and Pension examination. See 38 C.F.R. § 3.159(c)(4)(iii) (2011). Meanwhile, the Veteran's remaining claims being decided either do not require VA examinations, since as explained in further detail below, there essentially is no competent evidence indicating that one or both disabilities claimed may be etiologically related to an incident of military service. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4)(i). In furtherance of his claims, the Veteran provided several personal statements. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen

Through a March 1996 rating decision the RO, in pertinent part, denied a claim for entitlement to service connection for hypertension. The stated decisional rationale was that service records were negative as to chronic hypertension while the Veteran was on active duty, including on his retirement physical. Further indicated was that while elevated blood pressure readings had been found on VA examination within one-year of service discharge, the Veteran still did not manifest hypertension to a compensable degree within that one-year timeframe in order to meet the qualifications for presumptive service connection. The RO therefore denied the claim for lack of any medical relationship between current hypertension and military service. As the Veteran did not file a timely Notice of Disagreement (NOD) with this decision, the March 1996 rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As stated, the grounds for denial of the Veteran's original claim for service connection for hypertension consisted of the finding of no causal relationship between post-service diagnosed hypertension and his military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)              ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). In addition, where claimed hypertension has manifested to a compensable degree (i.e., 10 percent or more under 38 C.F.R.         § 4.104, Diagnostic Code 7101) within one-year of service discharge presumptive service connection is available, in other words service connection without having to legally prove the element of causation. 

The Board now reviews the additional evidence which has been associated with        the claims file since the RO's March 1996 rating decision with consideration of whether the causation requirement for hypertension has been demonstrated.        

Since then, the primary source of new evidence consists of extensive records of VA outpatient treatment, and post-service treatment records from a military medical facility. These records visit in detail the Veteran's overall health profile from around mid-1999 through the present time period. Notably, at least some of these records refer to the presence of hypertension. The earliest, a June 1997 VA clinical record, indicates an assessment of "possible hypertension." Later, actual diagnostic assessments of confirmed hypertension are set forth in 2003, and on various subsequent occasions. The Board is not without observation of these post-service findings of hypertension, which tend to further establish that the Veteran has manifested the condition claimed since discharge from military service. It follows that there is no question that he has the current disability of hypertension.                 That notwithstanding, however, the dispositive element upon which the Veteran's claim was previously denied was the lack of a causal nexus to military service.   The newly received medical evidence does little to substantiate this previously deficient element of the Veteran's claim. 

Initially, the June 1997 clinical findings of possible hypertension are generally consistent with what was already known at the time of the prior March 1996 rating decision, which is that the Veteran had some elevated blood pressure readings in the pre-hypertensive range during the years immediately following service. However, this does not help establish presumptive service connection, since any increased blood pressure readings in 1997 were beyond one-year after service. Nor does the new record from 1997 otherwise materially help establish the element of causation. The assessment of "possible hypertension" is absent any objective measurement taken, and indeed near contemporaneous measurements of blood pressure from March 1997 appear to have been within the normal range. As such, the June 1997 VA treatment record does not substantially demonstrate a connection between hypertension and military service. Nor for that matter, are the treatment records from 2003 and beyond useful to establish causation, given that by this time several years had elapsed from the time of service discharge, and post-service circumstances would become a highly likely etiology for onset of hypertension as opposed to a theory of in-service incurrence. Aside from what has been observed, there is no point in the medical record at which any treatment provider has expressed the opinion that the Veteran's current hypertension may be objectively related to military service. In sum, there is nothing set forth in the more recently obtained medical evidence that corroborates the likelihood that present-day hypertension is the result of military service. 

Apart from the foregoing medical evidence, the remaining new evidence since associated with the record is comprised of the Veteran's statements which reflect his continuing assertions in support of recovery, but which are generally cumulative of information already offered in furtherance of his claim. See e.g., Untalan v. Nicholson, 20 Vet. App. 267 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence). 

Thus, the Board concludes that new and material evidence has not been received       to reopen the claim for service connection for hypertension. As the criteria for new and material evidence to reopen the Veteran's claim have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.   See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Claims for Service Connection

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

A. Chest Pains

Service treatment records reflect that an August 1993 chest x-ray showed some granulomatous changes, but was stable from a 1992 exam, and showed no evidence of active cardiopulmonary disease.

In February 1994, the Veteran was seen for substernal chest pain. He stated that the chest pain occurred when he exhaled, and that he could not sleep on either side or on his back. He stated that the pain occurred at any given time. Objectively, there appeared to be pain just below the sternum proximal to the left chest. There was shortness of breath while on the back. An impression was provided of costochondritis. On the Veteran's July 1995 separation examination, he reported having had chest pain.

The Board presently considers this claim in view of the entire medical record,      and finds that in the absence of any identifiable post-service medical disability attributable to chest pain, the Veteran's claim must be denied. The Board has exhaustively searched through both VA and post-service military treatment records, and is unable to ascertain there is a current clinical condition manifested by chest pain. There is no other source of pertinent post-service medical evidence before        the Board for review, such as any private treatment records. Nor for that matter has the Veteran described in clear detail symptomatology that would suggest he has a definitive health condition related to chest pain (apart from generalized assertions of continuing pain), so as to reasonably merit further inquiry by a qualified medical professional into his current medical state. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). Moreover, it is observed that the claimed condition of chest pain, by itself with no organic suggested or identified cause, would not be recognizable as a disabling condition for VA purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,      2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). What is apparent in this instance is that no current disability involving chest pain has been identified. Under these circumstances, the Veteran's claim for service connection cannot be substantiated. Whereas he has had some complaints of chest pain during military service, the question of whether there is a current disability associated with these in-service complaints is inapposite. The fact remains that he does not have the claimed current disability, by all indication, and thus there is no basis for this claim to proceed. 

For these reasons, the Board is denying the claim for service connection for a disability manifested by chest pain. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

B. Hernia

On objective review of the record, there is no available evidence in support of finding that the Veteran has a current diagnosable condition manifested by a hernia, and therefore no basis upon which to find service connection is warranted for the disability claimed. The Board's search of medical records from VA and military medical facilities has not yielded any pertinent findings, or mention of the condition of a hernia. There is no other source of medical evidence on hand that helps corroborate such a condition. The Veteran himself has described having possibly had a "chest hernia," though the Board is unaware of such a medical condition or substantially similar condition. Notably, there is nothing in the record to suggest that the Veteran has, or at any time has had a hiatal hernia, a gastrointestinal condition which can be in proximity to the chest region. Nor for that matter is there any indication of hernia from the Veteran's STRs, as to suggest a possible long-term chronic condition. Without evidence of the current disability claimed,      service connection for a hernia condition must be denied. 

Accordingly, the Board is denying service connection for a hernia.
The preponderance of the evidence is unfavorable, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

The petition to reopen a claim for service connection for hypertension is denied.

Service connection for a disability manifested by chest pains is denied.

Service connection for a hernia is denied.










REMAND

The Board will order further evidentiary development on the remaining claim for service connection for a prostate condition, to consist of a VA Compensation and Pension examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011);         38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

During service, in March 1995, the Veteran received a urology consult for microscopic hematuria. He denied a history of gross hematuria, or history of kidney problems, stones, or pain. There was a normal exam genitourinary exam conducted including of the prostate. The assessment was microhematuria. The Veteran then underwent an intravenous pyelogram study (IVP) due to microhematuria, followed by a bilateral retrograde pyelogram study which showed normal results.                 The Veteran through his present assertions corroborates the ongoing presence of hematuria through the last few years of his service, and that contemporaneous with military retirement he learned he had an elevated PSA level. See e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

Since military service, the Veteran within a few years of discharge has been diagnosed with conditions ranging from benign prostatic hypertrophy, to benign prostate hyperplasia and prostatitis. At this stage, a VA medical exam would be helpful to determine whether his current condition to any extent originated during military service. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's claimed prostate condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner diagnose any current prostate disorder the Veteran manifests. Then please opine whether the diagnosed condition is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, to include the symptoms and treatment documented therein involving microhematuria. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for a prostate condition in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


